DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the phrase “wherein the sorbent has a CO2 capacity that is within 20% of the sorbent without the silicon source, and wherein the sorbent has a first H2O/CO2 ratio that is lower than a second H2O/CO2 ratio of the sorbent without the silicon source” is indefinite because the feature refers to “the sorbent” as having and not having “the silicon source”, but claim does not clearly define what “the sorbent” for each instance it is recited nor the conditions in which the sorbent is with or without the silicon source. The Office interprets the meaning of the “with a silicon source” to be the presence of a silicon source that caps hydroxyl positions.
Further, it is indefinite as to whether the first H2O/CO2 and the second H2O/CO2 ratios are a part of the same material.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, and 4-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elliot US 9,504,955 B2 (hereinafter 'Elliot') in view of the article entitled 'Hydrophobisation of mesoporous gamma-Al2O3 with organochlorosilanes - efficiency and structure' by Castricum, et al. (hereinafter 'Castricum').
Regarding claim 1, Elliot discloses a silicon-modified CO2/H2O displacement desorption sorbent (a CO2/H2O adsorptive displacement sorbent comprising a silica-alumina support, which can be considered as alumina particles modified with silica; abstract; column 3, lines 39-45; column 7, lines 1-5), comprising an aluminum compound support (providing alumina (an aluminum compound) as a support; column 7, lines 1-5); an alkali metal salt (an alkali metal carbonate; column 3, lines 53-57; column 14, lines 30-35, 50-54); and a silicon source (the support comprising silica; column 7, lines 1-5). Elliot does not disclose the silicon source capping hydroxyl positions on the aluminum compound support. However, Castricum discloses a silicon source capping hydroxyl positions on an aluminum compound support (an alumina sorbent for separating carbon dioxide is hydrophobised with a methylchlorosilane (a silicon source) thereby capping hydroxyl positions on the aluminum compound for inhibiting water adsorption; abstract; page 1, paragraph 1; page 2, paragraphs 2, 4). It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the 
The prior art of Elliot and the Castricum do not expressly state “the sorbent has a CO2 capacity that is within 20% of the sorbent without the silicon source, and wherein the sorbent has a first H2O/CO2 ratio that is lower than a second H2O/CO2 ratio of the sorbent without the silicon source”. However, “the discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004). See MPEP 2112.
Regarding claim 4, Elliot and Castricum, in combination, disclose the sorbent of claim 1, but Elliot does not disclose wherein the silicon source comprises an organosilyl moiety. However, Castricum discloses wherein a silicon source comprises an organosilyl moiety (the methylchlorosilane is chlorotrimethylsilane (organosilyl moiety); page 2, paragraph 5; page 3, paragraph 1). It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the sorbent, as previously disclosed by Elliot, in order to have provided wherein a silicon source comprises an organosilyl moiety, as previously disclosed by Castricum, for providing a functionalized sorbent having tailored hydrophobicity, and to provide 
Regarding claim 5, Elliot and Castricum, in combination, disclose the sorbent of claim 4, but Elliot does not disclose wherein the organo silyl moiety is a triorganosilyl halide or triflate. However, Castricum discloses wherein an organo silyl moiety is a triorganosilyl halide (the methylchlorosilane is chlorotrimethylsilane (triorganosilyl halide); page 2, paragraph 5; page 3, paragraph 1). It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the sorbent, as previously disclosed by Elliot, in order to have provided wherein an organo silyl moiety is a triorganosilyl halide, as previously disclosed by Castricum, for optimizing the functional group to provide a functionalized sorbent having tailored hydrophobicity, and to provide a thermally and chemically stable surface layer (Castricum; page 2, paragraphs 2, 4).
Regarding claim 6, Elliot and Castricum, in combination, disclose the sorbent of claim 4, but Elliot does not disclose wherein the organo silyl moiety is a trialkyl silyl moiety. However, Castricum discloses wherein an organo silyl moiety is a trialkyl silyl moiety (the methylchlorosilane is chlorotrimethylsilane (trialkyl silyl moiety); page 2, paragraph 5; page 3, paragraph 1). It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the sorbent, as previously disclosed by Elliot, in order to have provided wherein an organo silyl moiety is a trialkyl silyl moiety, as previously disclosed by Castricum, tor optimizing the functional group to provide a functionalized sorbent having tailored hydrophobicity, and to provide a thermally and chemically stable surface layer (Castricum; page 2, paragraphs 2, 4).

Regarding claim 8, Elliot and Castricum, in combination, disclose the sorbent of claim 6, but Elliot does not disclose wherein the trialkyl silyl moiety is a trialkylsilyl halide or triflate. However, Castricum discloses wherein a trialkyl silyl moiety is a trialkylsilyl halide (the methylchlorosilane is chlorotrimethylsilane (trialkylsilyl halide); page 2, paragraph 5; page 3, paragraph 1). It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the sorbent, as previously disclosed by Elliot, in order to have provided wherein a trialkyl silyl moiety is a trialkylsilyl halide, as previously disclosed by Castricum, for optimizing the functional group to provide a functionalized sorbent with a hydrophobic surface having tailored hydrophobicity, and to provide a thermally and chemically stable surface layer for improving the separating efficiency of CO2 and H2O (Castricum; page 2, paragraphs 2, 4).
.
Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elliot US 9,504,955 B2 (hereinafter 'Elliot') in view of the article entitled 'Hydrophobisation of mesoporous gamma-Al2O3 with organochlorosilanes - efficiency and structure' by Castricum, et al. (hereinafter 'Castricum') as applied to claim 1 above, and further in view of Kim US 2015/032116 .
Regarding claim 2, Elliot and Castricum, in combination, disclose the sorbent of claim 1, but Elliot does not disclose wherein the silicon source comprises 5 percent to 20 percent by weight of silica impregnated on the aluminum support. However, Kim discloses wherein silica comprises 5 percent to 20 percent by weight of an aluminum support (a silicon source is silicon dioxide (silica) mixed with (impregnated on) the aluminum oxide, a molar ratio of the lithium carbonate and the silicon oxide is 5:1, and 30 wt percent of aluminum oxide, therefore the silicon source comprises about 10 percent by weight of silica; paragraph [0052]; claims 1,3-4, 9). It 
Regarding claim 3, Elliot and Castricum, in combination, disclose the sorbent of claim 1, but Elliot does not disclose wherein the silicon source comprises 7 percent to 15 percent by weight of silica impregnated on the aluminum support. However, Kim discloses wherein silica comprises 7 percent to 15 percent by weight of an aluminum support (a silicon source is silicon dioxide (silica) mixed with (impregnated on) the aluminum oxide, a molar ratio of the lithium carbonate and the silicon oxide is 5:1, and 30 wt percent of aluminum oxide, therefore the silicon source comprises about 10 percent by weight of silica; paragraph [0052]; claims 1,3-4, 9). It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the sorbent, as previously disclosed by Elliot, in order to have provided wherein silica comprises 7 percent to 15 percent by weight of an aluminum support, as previously disclosed by Kim, for optimizing the silica to aluminum ratio to provide a sorbent with a hydrophobic surface for improving the separating efficiency of CO2 and H2O.
Response to Arguments
Applicant's arguments filed 1/29/2021 have been fully considered but they are not persuasive.
Applicant argues that the prior art does not teach or suggest the feature “the sorbent has a CO2 capacity that is within 20% of the sorbent without the silicon source, and wherein the 
In response, the prior art of Elliot and the Castricum do not expressly state “the sorbent has a CO2 capacity that is within 20% of the sorbent without the silicon source, and wherein the sorbent has a first H2O/CO2 ratio that is lower than a second H2O/CO2 ratio of the sorbent without the silicon source”. However, “the discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004). See MPEP 2112.
Further, this newly amended feature is indefinite as recited in the above 112(b) rejection, and under the broadest reasonable interpretation of the claim 1, it is obvious over Elliot in view of the Castricum.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A FIORITO whose telephone number is (571)272-9921.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/JAMES A FIORITO/            Primary Examiner, Art Unit 1731